Citation Nr: 9914912	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  97-12 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1978 to 
January 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied entitlement to service 
connection for tinnitus. 

In January 1999, the Board remanded this case in order to 
provide the appellant a hearing before a Member of the Board 
as he had requested.  In April 1999, a hearing was held 
before the undersigned, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 
1998).


FINDINGS OF FACT

1.  The veteran's claim is plausible, and the RO has obtained 
sufficient evidence for correct disposition of this claim.

2.  The veteran was exposed to noise during service.

3.  The veteran currently has tinnitus, and the balance of 
the medical evidence establishes that this condition was 
incurred during service. 


CONCLUSIONS OF LAW

1.  The veteran has presented a well-grounded claim for 
service connection for tinnitus, and VA has satisfied its 
statutory duty to assist him in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103 (1998).

2.  The veteran incurred tinnitus during service.  
38 U.S.C.A. §§ 1110, 1131, and 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, and 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

The veteran has submitted a well-grounded claim for service 
connection for tinnitus.  The medical evidence shows current 
diagnoses of tinnitus.  He claims that he was exposed to 
acoustic trauma during service, and he has been granted 
service connection for hearing loss based on this acoustic 
trauma.  Assuming the credibility of this evidence, the claim 
must be said to be plausible, and therefore well grounded.

The veteran having stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to the claim.  38 U.S.C.A. § 5107(a) (West 1991).  
In this case, the veteran was provided an appropriate VA 
examination and personal hearings in accordance with his 
request.  Sufficient evidence is of record to favorably 
decide the veteran's claim.  Therefore, no further assistance 
is required. 

As to the merits of the veteran's claim, the Board finds that 
the evidence supports the claim for the following reasons.  
The veteran argues that he had extensive noise exposure 
during service, and he is certainly competent to report such.  
He is also competent to report experiencing ringing in his 
ears since 1978.  His statements of inservice acoustic trauma 
appear consistent with his duties during service.  There is 
no evidence of record wherein the veteran explicitly denied 
experiencing tinnitus; there is only an absence of inservice 
complaints of tinnitus.  There are no medical opinions of 
record that indicate that the veteran's tinnitus is not 
related to his military service, and there is no evidence of 
post-service acoustic trauma.

Although the veteran's service medical records show no 
complaints of tinnitus and the post-service medical evidence 
does not show such complaints until 13 years after his 
military service, the fact remains that he was exposed to 
acoustic trauma during service.  The evidence is, at the very 
least, in equipoise regarding the veteran's claim.  
Accordingly, he is entitled to the application of the benefit 
of the doubt, see 38 U.S.C.A. § 5107(b), and the Board finds 
that he incurred tinnitus during his military service.  
38 U.S.C.A. §§ 1110 and 1131 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 and 3.304 (1998).


ORDER

Entitlement to service connection for tinnitus is granted.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

